Citation Nr: 0719451	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) and asthma.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

That decision, inter alia, denied entitlement to service 
connection for bilateral hearing loss.  In December 2003, the 
RO granted service connection for right ear hearing loss.  
The veteran's claim as to left ear hearing loss remains on 
appeal. 
 
On appeal the veteran has raised the issue of entitlement to 
service connection for post traumatic stress disorder.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The evidence preponderates against finding that COPD and 
asthma is related to service.

2.  The evidence preponderates against finding that 
peripheral neuropathy is related to service.

3.  The veteran does not have a left ear hearing loss for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  COPD and asthma were not incurred or aggravated in 
service, and are otherwise unrelated to the veteran's active 
duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  Peripheral neuropathy was not incurred or aggravated in 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  Left ear hearing loss was not incurred or aggravated in 
service, and left ear sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his COPD and asthma, peripheral 
neuropathy, and left ear hearing loss are related to service.  
The Board disagrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

COPD, Asthma, and Peripheral Neuropathy

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied. The list of diseases includes acute and 
subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).   The 
list does not include either COPD or asthma.  Id.  
 
Acute and subacute peripheral neuropathy is presumed service 
incurred if manifested to a degree of 10 percent or more 
within a year after the last date of exposure to an herbicide 
agent during active duty.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  For purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2. 

The Secretary of VA has determined, based on a National 
Academy of Science (NAS) report issued in January 2003, that 
there is no positive association between exposure to 
herbicides and 1) any peripheral neuropathy manifested during 
some other time frame than indicated above, or 2) any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 68 Fed. Reg. 27,630- 41 (May 20, 2003).  The 
appellant is not precluded, however, from proving that any 
peripheral neuropathy manifested during some other time 
frame, or any other condition, resulted from exposure to 
herbicides in service under the provisions of 38 U.S.C.A. 
§ 1110 and 38 C.F.R. §  3.303(d).  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994)

In this case, a review of the service medical records reveals 
no complaints or findings pertaining to COPD, asthma, or 
peripheral neuropathy.  A review of post-service private and 
VA medical records reveals no competent opinion linking these 
conditions to service.  These medical records do not reveal 
competent evidence of any peripheral neuropathy within the 
period of the appellant's active duty or for two years 
thereafter.  The earliest evidence of record of peripheral 
neuropathy is a December 1999 treatment record from Michael 
H. Bowman, M.D.  

A November 2001 opinion letter from a private physician, 
Cyril Allen, M.D., attributed the veteran's asthma to Agent 
Orange exposure or "a possibility" of such exposure.  The 
August 2003 VA peripheral nerves examiner stated that Agent 
Orange was one  "possible" cause of the veteran's 
hyporeflexia, which he diagnosed as peripheral neuropathy.  
The Court, however, held in Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 
5 Vet. App. 30, 33 (1993),  that a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus.  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  

To the extent Dr. Allen's and the August 2003 VA report 
favors the claims, their opinions, contrary to the extensive 
study prepared by the NAS, are not sustained by any reasons, 
bases or empirical epidemiological evidence supporting 
service connection for either asthma or late-onset peripheral 
neuropathy.  As noted above, the NAS found, and the Secretary 
of VA agreed, that peripheral neuropathy that fails to 
manifest within a year after the last date of exposure to an 
herbicide agent during active duty is not related to service, 
and that COPD and asthma are not subject to presumptive 
service connection based on inservice exposure to herbicides.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

An August 2003 VA respiratory examination diagnosed a history 
of asthma with mild COPD.  The examiner opined that neither 
asthma nor COPD were attributable to Agent Orange exposure or 
the veteran's firefighting duties while in military service.  
Instead, he attributed the veteran's asthma to a congenital 
allergic-type response with secondary bronchiectasis and 
COPD.

The Board has also reviewed all VA medical records from May 
2002 to May 2004, as well as private medical records from 
Wake County Hospital dated July 1977 to August 2004, and Wake 
Medical Center from April 1988 to March 2000.  The 
overwhelming preponderance of the medical evidence is against 
linking COPD, asthma, or peripheral neuropathy to herbicide 
exposure in service.  While there is evidence of current 
COPD, asthma, and peripheral neuropathy, without probative 
evidence linking these conditions to service, the benefit 
sought on appeal cannot be granted.  The claims are denied.

Left Ear Hearing Loss

As noted above, the veteran is service connected for right 
ear hearing loss, with a noncompensable disability 
evaluation.  According to 38 C.F.R. § 3.383, compensation is 
payable for the combination of service- and nonservice-
connected disabilities when hearing impairment in one ear is 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability meets the 
provisions of 38 C.F.R. § 3.385 in the other ear.  

The provisions of 38 C.F.R. § 3.385 state that impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

Pertinent laws and regulations provide that a sensorineural 
hearing loss will be presumed to have been incurred in 
service if it became manifest to a degree of ten percent or 
more within one year of the veteran's separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service medical records are silent for complaints, treatment, 
or diagnosis of hearing loss.  A February 1970 separation 
examination showed that the appellant's left ear hearing was 
within normal limits.

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Post-service, the earliest pertinent evidence of 
record is a May 2002 VA audiological examination.  That 
revealed pure tone thresholds of 30 and 35 decibels, 
respectively, at 3000 and 4000 Hertz, the Maryland CNC test 
speech recognition score was 94 percent, and the veteran was 
diagnosed to be within normal limits.  The only other 
pertinent evidence as to left ear hearing is a VA 
audiological examination report from May 2004 which showed a 
pure tone threshold of 30 decibels at 4000 Hertz; a speech 
recognition score of 94 percent.  The May 2004 examiner 
diagnosed normal hearing.  In sum, the record is devoid of 
competent evidence of left ear hearing loss as that term is 
defined by 38 C.F.R. § 3.385.  In the absence of proof of a 
present disability, there cannot be a valid claim.  Brammer 
v.  Derwinski, 3 Vet. App. 223, 225 (1992).  Hence, the claim 
must be denied.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2001, 
October 2003, January 2004, and April 2005 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While VA failed to provide notice of how disability ratings 
and effective dates are assigned, that error is harmless 
given that the decisions reached in this case render moot any 
pertinent questions on these matters.  While the appellant 
may not have received full notice prior to the initial 
decision, after sufficient notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.




ORDER

Entitlement to service connection for COPD and asthma is 
denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


